Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the preliminary amendment filed on 03/25/2021.
Claims 21-40 are pending.
Claims 1-20 are canceled. 
Claims 21-40 are new. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. 10,614,021 B1 (“Pat. ‘021”).
Claim #
Present Application
Pat. ‘021
Claim #
21
A method of processing payment transactions, comprising: 

receiving a message intended for a stateless client device; 





generating a gateway storing state information for the stateless client device, including an address of a point of sale (POS) device associated with the client device; and 

transmitting the message to the client device by way of the generated gateway.
A method of processing payment transactions, comprising: 

…transmitting the message to the client device by way of the generated gateway, wherein the client device is stateless…


…generating a gateway… state information for the client device, including an address of a point of sale (POS) device associated with the client device, is stored on the generated gateway.

…transmitting the message to the client device by way of the generated gateway…
1
28
A computer system for processing payment transactions, the system comprising: 


a memory having processor-readable instructions stored therein; and 

a processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions to: 


receive a message intended for a stateless client device; 



generate a gateway storing state information for the stateless client device, including an address of a point of sale (POS) device associated with the client device; and 

transmit the message to the client device by way of the generated gateway.
A computer system for processing payment transactions, the system comprising: 

a memory having processor-readable instructions stored therein; and 

a processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions to: 

…and transmit the message to the client device by way of the generated gateway, wherein the client device is stateless…

…generate a gateway… state information for the client device, including an address of a point of sale (POS) device associated with the client device, is stored on the generated gateway.

…and transmit the message to the client device by way of the generated gateway…
8
34
A non-transitory computer readable medium storing a program causing a computer to execute a method of processing payment transactions, the method comprising: 

receiving a message intended for a stateless client device; 



generating a gateway storing state information for the stateless client device, including an address of a point of sale (POS) device associated with the client device; and 

transmitting the message to the client device by way of the generated gateway.
A non-transitory computer readable medium storing a program causing a computer to execute a method of processing payment transactions, the method comprising: 

…transmitting the message to the client device by way of the generated gateway, wherein the client device is stateless…

…generating a gateway…state information for the client device, including an address of a point of sale (POS) device associated with the client device, is stored on the generated gateway.

…transmitting the message to the client device by way of the generated gateway…
14


	Claims 22, 29 and 35 here are not patentably distinct in view of claims 1-2 of Pat. ‘021.
Claims 23, 30 and 36 here are not patentably distinct in view of claim 3 of Pat. ‘021.
Claims 24 and 37 here are not patentably distinct in view of claim 4 of Pat. ‘021.
Claims 25, 31 and 38 and here are not patentably distinct in view of claim 5 of Pat. ‘021.
Claims 26, 32 and 39 and here are not patentably distinct in view of claim 6 of Pat. ‘021.
Claims 27, 33 and 40 and here are not patentably distinct in view of claim 7 of Pat. ‘021.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24, 28, 34 and 37 rejected under 35 U.S.C. § 103 as being unpatentable over Overby (Pub. No. US 2016/0241633) in view of Coutts (Pat. No. US 6,311,165 B1).

Regarding claim 21, Overby teaches receiving a message intended for a stateless client device (Overby Fig. 6 and ¶ [0079], a connection request from the cloud application 610 is received by the cloud gateway 614 and used to make the connection request to the on-premises gateway and therefore this connection request is intended for the on premises gateway – the on premises gateway and on premises resource can be considered together and therefore a connection request to the on premises resource is forwarded by the cloud gateway 614 to intended stateless client device; see also Fig. 7, steps 2-4 and ¶ [0083]; see also [0082], regarding the stateless on premises gateway, which also means that the on-remises resource is stateless as well because state information is obtained on the fly – “the on-premises gateway may be generalized as a “client” that has the capability of interacting with the cloud gateway in this stateless manner”); generating a gateway storing state information for the stateless client device (Overby Fig. 6 and ¶ [0082], “the on-premises gateway may be generalized as a “client” that has the capability of interacting with the cloud gateway [generated gateway] in this stateless manner” – the cloud gateway stores policy data set [state information] information for the stateless on-premises gateway and provides that information to the on-premises gateway when needed (see ¶ [0078], “Each gateway either maintains (or can otherwise obtain access to) a policy data set 618.”); see also ¶ [0009], regarding generating gateway at the cloud), including an address of an on premise resource associated with the client device (Overby ¶ [0078], the policy data set includes the URI of an on premises resource 604); and transmitting the message to the client device by way of the generated gateway (Overby ¶ [0082], the cloud gateway stores policy data set [state information] information for the stateless on-premises gateway and provides that information to the on-premises gateway when needed.)
Overby does not disclose a POS terminal.
However, Coutts a POS terminal (Coutts column 25, lines 45-65, “The Ultra Thin Client concept is offered as an extension of Thin Client, whereby individual peripheral modules of an ATM or POS terminal can be implemented as Thin Clients, giving dynamic reconfiguration and more efficient dispersion of processing power.”)
It would have been obvious to combine the teachings of Overby and Coutts to teach utilizing thin clients with a POS terminal and storing state data because this is merely combining prior art elements (stateless/thin clients, POS terminal) according to known methods (utilizing POS terminal to process payment transactions) to yield predictable results (lowering cost of client devices, allowing for easier administration over a network to perform payment transactions, “more efficient dispersion of processing power”, see Coutts column 25, lines 50-65). MPEP 2143(I).  Furthermore, this is merely simple substitution of one known element (on-premises resource) for another (POP device) to obtain predictable results (allowing for utilizing thin clients to process payment transactions). MPEP 2143.
Regarding claim 24, Overby and Coutts teach the method of claim 21. Overby furthermore teaches wherein the generated gateway is configured to maintain a connection to a single client device (Overby Fig. 6 and ¶¶ [0009] & [0079], generated cloud gateway 614 maintains a connection with a single client 616 “a communication request 620 is issued from the cloud gateway to the on-premises gateway over a socket-based communication channel 622 established between the gateways”).  

Regarding claim 28, Overby teaches a memory having processor-readable instructions stored therein (Fig. 2, memory 206 and ¶ [0030], “Instructions for the operating system and applications or programs are located on persistent storage 208. These instructions may be loaded into memory 206 for execution by processor unit 204.”); and a processor configured to access the memory and execute the processor-readable instructions (Fig. 2, processor 204 and ¶ [0030], “Instructions for the operating system and applications or programs are located on persistent storage 208. These instructions may be loaded into memory 206 for execution by processor unit 204.”), which when executed by the processor configures the processor to perform a plurality of functions, including functions to: receive a message intended for a stateless client device (Overby Fig. 6 and ¶ [0079], a connection request from the cloud application 610 is received by the cloud gateway 614 and used to make the connection request to the on-premises gateway and therefore this connection request is intended for the on premises gateway – the on premises gateway and on premises resource can be considered together and therefore a connection request to the on premises resource is forwarded by the cloud gateway 614 to intended stateless client device; see also [0082], regarding the stateless on premises gateway, which also means that the on-remises resource is stateless as well because state information is obtained on the fly – “the on-premises gateway may be generalized as a “client” that has the capability of interacting with the cloud gateway in this stateless manner”); generate a gateway storing state information for the stateless client device (Overby Fig. 6 and ¶ [0082], “the on-premises gateway may be generalized as a “client” that has the capability of interacting with the cloud gateway [generated gateway] in this stateless manner” – the cloud gateway stores policy data set [state information] information for the stateless on-premises gateway and provides that information to the on-premises gateway when needed (see ¶ [0078], “Each gateway either maintains (or can otherwise obtain access to) a policy data set 618.”); see also ¶ [0009], regarding generating gateway at the cloud), including an address of an on premise resource associated with the client device (Overby ¶ [0078], the policy data set includes the URI of an on premises resource 604); and transmit the message to the client device by way of the generated gateway (Overby ¶ [0082], the cloud gateway stores policy data set [state information] information for the stateless on-premises gateway and provides that information to the on-premises gateway when needed.)
Overby does not disclose a POS terminal.
However, Coutts a POS terminal (Coutts column 25, lines 45-65, “The Ultra Thin Client concept is offered as an extension of Thin Client, whereby individual peripheral modules of an ATM or POS terminal can be implemented as Thin Clients, giving dynamic reconfiguration and more efficient dispersion of processing power.”). 
It would have been obvious to combine the teachings of Overby and Coutts to teach utilizing thin clients with a POS terminal and storing state data because this is merely combining prior art elements (stateless/thin clients, POS terminal) according to known methods (utilizing POS terminal to process payment transactions) to yield predictable results (lowering cost of client devices, allowing for easier administration over a network to perform payment transactions, “more efficient dispersion of processing power”, see Coutts column 25, lines 50-65). MPEP 2143(I).  Furthermore, this is merely simple substitution of one known element (on-premises resource) for another (POP device) to obtain predictable results

Regarding claim 34, Overby teaches a non-transitory computer readable medium storing a program causing a computer to execute a method, the method comprising: receiving a message intended for a stateless client device (Overby Fig. 6 and ¶ [0079], a connection request from the cloud application 610 is received by the cloud gateway 614 and used to make the connection request to the on-premises gateway and therefore this connection request is intended for the on premises gateway – the on premises gateway and on premises resource can be considered together and therefore a connection request to the on premises resource is forwarded by the cloud gateway 614 to intended stateless client device; see also Fig. 7, steps 2-4 and ¶ [0083]; see also [0082], regarding the stateless on premises gateway, which also means that the on-remises resource is stateless as well because state information is obtained on the fly – “the on-premises gateway may be generalized as a “client” that has the capability of interacting with the cloud gateway in this stateless manner”); generating a gateway storing state information for the stateless client device (Overby Fig. 6 and ¶ [0082], “the on-premises gateway may be generalized as a “client” that has the capability of interacting with the cloud gateway [generated gateway] in this stateless manner” – the cloud gateway stores policy data set [state information] information for the stateless on-premises gateway and provides that information to the on-premises gateway when needed (see ¶ [0078], “Each gateway either maintains (or can otherwise obtain access to) a policy data set 618.”); see also ¶ [0009], regarding generating gateway at the cloud), including an address of an on premise resource associated with the client device (Overby ¶ [0078], the policy data set includes the URI of an on premises resource 604); and transmitting the message to the client device by way of the generated gateway (Overby ¶ [0082], the cloud gateway stores policy data set [state information] information for the stateless on-premises gateway and provides that information to the on-premises gateway when needed.)
Overby does not disclose a POS terminal.
However, Coutts a POS terminal (Coutts column 25, lines 45-65, “The Ultra Thin Client concept is offered as an extension of Thin Client, whereby individual peripheral modules of an ATM or POS terminal can be implemented as Thin Clients, giving dynamic reconfiguration and more efficient dispersion of processing power.”)
It would have been obvious to combine the teachings of Overby and Coutts to teach utilizing thin clients with a POS terminal and storing state data because this is merely combining prior art elements (stateless/thin clients, POS terminal) according to known methods (utilizing POS terminal to process payment transactions) to yield predictable results (lowering cost of client devices, allowing for easier administration over a network to perform payment transactions, “more efficient dispersion of processing power”, see Coutts column 25, lines 50-65). MPEP 2143(I).  Furthermore, this is merely simple substitution of one known element (on-premises resource) for another (POP device) to obtain predictable results (allowing for utilizing thin clients to process payment transactions). MPEP 2143.

Claim 37 is taught by Overby and Coutts as asserted above with regard to claim 24

Claims 22-23, 25, 29-31 and 35-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Overby (Pub. No. US 2016/0241633) in view of Coutts (Pat. No. US 6,311,165 B1) and further in view of WebSphere Message Broker (IBM, International Technical Support Organization, Patterns: SOA Design Using WebSphere Message Broker and WebSphere ESB, July 2007, http://www.redbooks.ibm.com/redbooks/pdfs/sg247369.pdf).

Regarding claim 22, Overby and Coutts teach the method of claim 21. Overby furthermore teaches receiving a connection request from a client device (Overby ¶ [0082]).
Overby and Coutts creating a message filter for the client device on a message bus; listening for messages on the message bus; and upon finding a message on the message bus matching the message filter for the client device, translating the message from a message bus communication protocol to a communication protocol of the client device.
 However, WebSphere Message Broker teaches creating a message filter for the client device on a message bus; listening for messages on the message bus and upon finding a message on the message bus matching the message filter for the client device, translating the message from a message bus communication protocol to a communication protocol of the client device (WebSphere Message Broker page 43, messages are routed to applications according to the message rules/filters and the message brokers translate information across multiple communication protocols with diverse applications/protocols “; see also page 64, Fig. 4-4, the WebSphere Message Broker routes messages to service consumer by way of an ESB gateway).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Overby, Coutts and WebSphere Message Broker to teach utilizing a message broker to route messages based on rules because it is merely use of a known technique (a message broker for routing messages) to improve similar devices, methods and/or products in the same way (the message broker allows for enterprise application integration). MPEP § 2143(I). 
Regarding claim 23, Overby, Coutts and WebSphere Message Broker teach the method of claim 22. 
Overby and Coutts do not explicitly teach wherein the message filter matches one or more of a message topic, a client device identifier, a recipient identity, and a recipient address.
WebSphere Message Broker teaches wherein the message filter matches one or more of a message topic, a client device identifier, a recipient identity, and a recipient address (WebSphere Message Broker page 43, the topic filter controls what messages are made available to applications).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Overby, Coutts and WebSphere Message Broker to teach utilizing a message broker to route messages based on a match of a message topic because it is merely use of a known technique (a message broker for routing messages based on a message topic) to improve similar devices, methods and/or products in the same way (it enhances control over what messages are made available to the application). MPEP § 2143(I). 

Regarding claim 25, Overby and Coutts teach the method of claim 21. 
Overby and Coutts do not explicitly teach wherein the generated gateway is configured to maintain a connection to a plurality of client devices.
However, WebSphere Message Broker teaches wherein the generated gateway is configured to maintain a connection to a plurality of client devices (WebSphere Message Broker page 62, Fig. 4-3, ESB gateway maintains a connection with multiple service consumers).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Overby, Coutts and WebSphere Message Broker to teach a gateway maintaining a connection with multiple clients because it enhances flexibility. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Claims 29 and 35 are taught by Overby, Coutts and WebSphere Message Broker as asserted above with regard to claim 22. 

Claims 30 and 36 are taught by Overby, Coutts and WebSphere Message Broker as asserted above with regard to claim 23.

Claims 31 and 38 are taught by Overby, Coutts and WebSphere Message Broker as asserted above with regard to claim 25.

Claims 26, 32 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Overby (Pub. No. US 2016/0241633) in view of Coutts (Pat. No. US 6,311,165 B1) and further in view of Pai (Pat. No. US 9,804,890).

Regarding claim 26, Overby and Coutts teach the method of claim 21. 
Overby and Coutts do not explicitly teach wherein the generated gateway is terminated after the client device associated with the generated gateway disconnects from the generated gateway or is terminated.
Pai teaches wherein the generated gateway is terminated after the client device associated with the generated gateway disconnects from the generated gateway or is terminated (Pai column 2, lines 53-67, virtual machine instances are deprovisioned based on demand).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Overby, Coutts and Pai to teach deprovisioning virtual machines based on demand. It is beneficial to do this because it conserves computing resources. 

Claims 32 and 39 are taught by Overby, Coutts and Pai as asserted above with regard to claim 26. 

Claims 27, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Overby (Pub. No. US 2016/0241633) in view of Coutts (Pat. No. US 6,311,165 B1) and further in view of Ramalingam (Pub. No. US 2019/0014018 A1).

Regarding claim 27, Overby and Coutts teach the method of claim 21. 
Overby and Coutts do not explicitly teach wherein the generated gateway is terminated when a number of gateways among the plurality of gateways that are not connected to a client device exceeds a threshold.
Ramalingam teaches wherein the generated gateway is among a plurality of gateways, and wherein the generated gateway is terminated when a number of gateways among the plurality of gateways that are not connected to a client device exceeds a threshold. (Ramalingam ¶ [0077], virtual machines that are unused are shutdown).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Overby, Coutts and Ramalingam to teach shutting down virtual machines because they are not used. It is beneficial to do this because it conserves computing resources. 

Claims 33 and 40 are taught by Overby, Coutts and Ramalingam as asserted above with regard to claim 27.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Green (Pub. No. US 2007/0255814 A1) teaches “To further ease administration and to improve security, all applications are accessible via stateless thin-client workstations that are centrally managed within the homogeneous server package through the use of dedicated client servers, capable of being securely backed up on any of the other servers so as to maintain fail-safe operations.” Green ¶ [0010].
Hayter (Pat. No. US 8,407,768 B1) teaches “The use of thin clients, where information is stored centrally, can simplify synchronization problems to some extent. For example, users may utilize web browsers, remote desktop clients, and/or other thin clients to access externally hosted applications that rely on centrally stored data.” Hayter column 1, lines 57-61.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. P. T./
Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456